228 P.3d 758 (2009)
167 Wash.2d 1009
In re the Personal Restraint Petition of Montgomery MANRO, Petitioner.
No. 81600-0.
Supreme Court of Washington.
October 29, 2009.

ORDER
¶ 1 On March 6, 2009, this Court granted Petitioner's Motion for Discretionary Review. On October 28, 2009, Petitioner tiled "MOTION TO WITHDRAW REVIEW AND DISMISS CASE". The Respondent's letter concurring in Petitioner's motion was also filed on October 28, 2009. The Court having considered the motion to withdraw, and unanimously determined that the motion should be granted,
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That Petitioner's Motion to Withdraw Review and Dismiss Case in the above referenced cause is granted and the matter is hereby dismissed.
For the Court,
/s/Gerry L. Alexander,
Chief Justice.